  8:20-cv-00004-RGK-SMB Doc # 12 Filed: 03/09/20 Page 1 of 17 - Page ID # 70



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

HENDERSON STATE BANK,
                                                        CASE NO. 8:20-CV-00004
                    Plaintiff,
                                                  BRIEF IN SUPPORT OF MOTION TO
      vs.                                         DISMISS FOR LACK OF PERSONAL
                                                     JURISDICTION, VENUE, AND
RONALD THROGMARTIN,                               FAILURE TO STATE A CLAIM, OR, IN
                                                 THE ALTERNATIVE, MOTION TO STAY
                    Defendant.



                                            I.
                                    INTRODUCTION

      This lawsuit arises from allegedly fraudulent activity perpetrated by Mark Ray—a

Colorado native who is not a party to this litigation. According to Henderson State Bank

("Henderson"), Ray defrauded investors in an alleged Ponzi scheme involving

marijuana and cattle trading businesses. Instead of using the investments he received

for legitimate business purposes, Ray allegedly funneled the money to other entities

and bank accounts to satisfy existing debts. Henderson implicates the Defendant,

Ronald Throgmartin, in this alleged activity, claiming that Throgmartin "was a knowing

and active" participant in Ray's alleged conduct. Henderson has sued Throgmartin for

alleged violations of the Racketeer Influenced and Corrupt Organizations Act ("RICO"),

18 U.S.C. § 1961 et seq., and aiding and abetting common law fraud.

      Henderson's Complaint should be dismissed for three separate and independent

reasons. First, this Court lacks personal jurisdiction over Throgmartin under a traditional

minimum contacts analysis. As Henderson acknowledges in its Complaint, Throgmartin

is a resident of Georgia with no business or personal contacts in Nebraska. Additionally,
  8:20-cv-00004-RGK-SMB Doc # 12 Filed: 03/09/20 Page 2 of 17 - Page ID # 71



Henderson incorrectly contends in its Complaint that personal jurisdiction is proper

under 18 U.S.C. § 1965(b). As nearly every federal appellate court has held, jurisdiction

is conferred under this provision if, and only if, at least one defendant in the RICO action

has minimum contacts with the forum. Cory v. Aztec Steel Bldg., Inc., 468 F.3d 1226,

1230 (10th Cir. 2006) (collecting cases). Because Henderson cannot satisfy this

jurisdictional requirement, its Complaint should be dismissed under Rule 12(b)(2).

       Second, Henderson's claims should be dismissed because they fail as a matter

of law. As discussed below, RICO specifically excludes from its reach "any conduct that

would have been actionable as fraud in the purchase or sale of securities[.]" 18 U.S.C.§

1964(c). The effect of this language is to bar private causes of action under RICO for

"predicate acts that describe conduct that would otherwise be actionable as securities

fraud." MLSMK Inv. Co. v. JP Morgan Chase & Co., 651 F.3d 268, 274 (2d Cir. 2011).

In this case, Henderson's allegations against Throgmartin arise from and relate to

alleged violations of securities law. In fact, many of Henderson's allegations are copied

directly from the Securities and Exchange Commission Complaint attached to

Henderson's pleading which Henderson has incorporated by referenced in its entirety

into its Complaint. (Filing 1-1). Henderson cannot boot-strap a securities fraud action

into a RICO action, and its attempt to do so should be rejected. See Bald Eagle Area

Sch. Dist. v. Keystone Fin., 189 F.3d 321, 330 (3d Cir. 1999).

       Third, Henderson has not, and cannot, establish proper venue in Nebraska.

Venue is improper under 28 U.S.C. § 1391(b) because Throgmartin is not a resident of

Nebraska, and is not otherwise subject to personal jurisdiction in this State. Further, §

1391(b)(2) is inapplicable because, as alleged, "the events or omissions giving rise to



                                             2
  8:20-cv-00004-RGK-SMB Doc # 12 Filed: 03/09/20 Page 3 of 17 - Page ID # 72



the claim" occurred in Georgia, not Nebraska. (See filing 1 at 5). Because Henderson

has not established proper venue in this State, its Complaint should be dismissed under

FED. R. CIV. P. 12(B)(3).

       Alternatively, Throgmartin respectfully requests that the Court stay this matter

pending the outcome of a corollary criminal investigation in Illinois. In 2019, Throgmartin

was informed of an investigation being conducted by the Department of Justice relating

to the exact same allegations contained in Henderson's Complaint. To date, however,

Throgmartin has not received any updated information regarding his involvement in the

investigation or whether criminal charges will be pursued against him. Until such

information is provided, Throgmartin cannot adequately protect himself in this matter by

"selectively invoking his Fifth Amendment privilege." Ruszczyk v. Noor, 349 F. Supp. 3d

754, 759 (D. Minn. 2018). Accordingly, if the underlying motions are denied, this matter

should be stayed pending the outcome of the DOJ's investigation in Illinois.

                                            II.
                                STATEMENT OF FACTS

       Henderson's allegations are briefly summarized as follows. In 2017, Mark Ray

owned or operated various business entities ostensibly involved in the cattle trading and

marijuana dispensary markets. (See Filing 1 at 6). Ray allegedly used these entities to

facilitate a coordinated Ponzi scheme in which he "routinely transferred large amounts

of money" by and between various bank accounts in his possession and control. (Filing

1 at 7). Instead of using investment funds for legitimate business activities, Ray

allegedly applied the funds to outstanding debts. (Id.).

       According to Henderson, Ray was also involved in a separate but related "check-

kiting" scheme. (Filing 1 at 8). This alleged scheme relied on the availability of multiple

                                             3
  8:20-cv-00004-RGK-SMB Doc # 12 Filed: 03/09/20 Page 4 of 17 - Page ID # 73



personal and business-related bank accounts. In particular, Henderson alleges that Ray

and others wrote checks in amounts that exceeded the withdrawing account's available

balance. (Filing 1 at 9). The checks were then presented to third-party recipients who

deposited the funds into separate accounts, and then promptly wired the money back to

Ray before the issuing bank could dishonor the transaction. (Id.). Henderson claims it

was targeted in this alleged scheme, resulting in $729,679.09 in damages.

       Nearly all of the allegations of wrongdoing in Henderson's Complaint pertain to

actions or inactions of Mark Ray. (See filing 1 at 4, 6, 10). Mr. Ray, however, is not a

party to this dispute. Instead, Henderson has sued only Ronald Throgmartin, a resident

of Georgia, based on his alleged "participation" in Ray's activities. (See Filing 1 at 4, 6,

10). Henderson specifically claims that Throgmartin "controlled" the bank accounts of

two Colorado-based entities that Ray owned or operated, and that Throgmartin used

these bank accounts to "send and receive money in furtherance of the Enterprise's

fraudulent and racketeering activities, including the check kiting scheme." (Filing 1 at 6).

There is no allegation that Throgmartin was involved in the single "check-kiting" incident

allegedly targeted at Henderson Bank. (See Filing 1 at 20).

                                             III.
                                  STANDARD OF REVIEW

  i.   FED. R. CIV. P. 12(B)(2)

       To allege personal jurisdiction, a plaintiff must state sufficient facts in the

complaint to support a reasonable inference that the defendant can be subjected to

jurisdiction within the state. Wells Dairy, Inc. v. Food Movers Int'l, Inc., 607 F.3d 515,

518 (8th Cir. 2010). If the defendant controverts or denies jurisdiction, "the plaintiff bears

the burden of proving facts supporting personal jurisdiction." Wells Dairy, Inc. v. Food

                                              4
   8:20-cv-00004-RGK-SMB Doc # 12 Filed: 03/09/20 Page 5 of 17 - Page ID # 74



Movers Int'l, Inc., 607 F.3d 515, 518 (8th Cir. 2010). A court's exercise of jurisdiction

over an out-of-state defendant must be consistent with both the forum state's long-arm

statute and principles of federal due process. Soo L. R. Co. v. Hawker Siddeley

Canada, Inc., 950 F.2d 526, 528 (8th Cir. 1991).

 ii.    FED. R. CIV. P. 12(B)(3)

        The plaintiff in a civil action has the burden of establishing facts to support its

claim to venue. Cohen v. Newsweek, Inc., 312 F.2d 76, 78 (8th Cir. 1963); Gridiron

Mgmt. Grp. LLC v. Wranglers, No. 8:12CV3128, 2012 U.S. Dist. LEXIS 150020, at *16

(D. Neb. Oct. 18, 2012). In determining whether venue is proper, all well-pled

allegations in the complaint bearing on the venue question generally are taken as true,

unless contradicted by the defendant's affidavits. Gridiron Mgmt. Grp. LLC, 2012 U.S.

Dist. LEXIS 150020, at *16.

 iii.   FED. R. CIV. P. 12(B)(6)

        To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged. Richter v. Advance Auto Parts,

Inc., 686 F.3d 847, 850 (8th Cir. 2012). While the Court must accept as true all facts

pleaded by the non-moving party, "[a] pleading that offers 'labels and conclusions' or 'a

formulaic recitation of the elements of a cause of action will not do.'" Iqbal, 556 U.S. at

678. "Determining whether a complaint states a plausible claim for relief will require the

reviewing court to draw on its judicial experience and common sense." Id. at 679.


                                               5
  8:20-cv-00004-RGK-SMB Doc # 12 Filed: 03/09/20 Page 6 of 17 - Page ID # 75



 iv.   Motion to Stay

       A federal district court has the inherent power to stay the proceedings of an

action, so as to control its docket, to conserve judicial resources, "and to provide for the

just determination of cases which pend before it." Ruszczyk v. Noor, 349 F. Supp. 3d

754, 759 (D. Minn. 2018). This inherent power extends to a "stay of a civil trial until

factually related criminal proceedings are concluded[.]" Koester v. Am. Republic Invs.,

11 F.3d 818, 823 (8th Cir. 1993). To warrant a stay, the defendant must demonstrate

that the corollary proceedings "are so interrelated that [the defendant] cannot protect

himself at the civil trial by selectively invoking his Fifth Amendment privilege, or that the

two trials will so overlap that effective defense of both is impossible." Id.

                                             IV.
                                        ARGUMENT

       Henderson's Complaint should be dismissed for three separate and independent

reasons. First, this Court lacks personal jurisdiction over Throgmartin under (a) RICO's

nationwide service of process provision; and (b) a traditional minimum contacts

analysis. Because the exercise of jurisdiction would offend due process, Throgmartin's

motion to dismiss should be granted. Second, dismissal is warranted because

Henderson's claims fail as a matter of law. A civil RICO action cannot be premised upon

predicate acts of securities fraud, including mail or wire fraud, even where the plaintiff

could not bring a private securities law claim against the same defendant. Because

each of Henderson's allegations pertain to alleged violations of securities fraud, it has

failed to state a claim upon which relief may be granted. Finally, Henderson is unable

satisfy its claim to venue in Nebraska. For these reasons, Throgmartin's motion to

dismiss should be granted.

                                              6
     8:20-cv-00004-RGK-SMB Doc # 12 Filed: 03/09/20 Page 7 of 17 - Page ID # 76



A.      Rule 12(b)(2): This Court Lacks Personal Jurisdiction over Throgmartin.

        In its Complaint, Henderson alleges that personal jurisdiction is proper in this

District under 18 U.S.C. § 1965(b), RICO's nationwide service of process provision.

(Filing 1 at 4-5, ¶ 12). Henderson also suggests, but does not specifically allege, that

Throgmartin has minimum contacts in this forum. As discussed below, Henderson's

allegations are insufficient to confer jurisdiction over Throgmartin in Nebraska.

Accordingly, Throgmartin's motion to dismiss should be granted.

     1. 18 U.S.C. § 1965

        In enacting RICO, Congress authorized nationwide service of process when the

"ends of justice" require it. 18 U.S.C. § 1965(b). When applicable, this provision also

confers personal jurisdiction over RICO defendants who may not otherwise be within

the Court's jurisdictional reach. As the Tenth Circuit Court of Appeals has articulated,

"[w]here Congress has statutorily authorized nationwide service of process, such

service establishes personal jurisdiction, provided that the federal court's exercise of

jurisdiction comports with Fifth Amendment due process." Cory v. Aztec Steel Bldg.,

Inc., 468 F.3d 1226, 1229 (10th Cir. 2006).

        Henderson relies on RICO's nationwide service of process provision as the basis

for jurisdiction in this case. (Filing 1 at 5). It argues that section 1965(b) confers

personal jurisdiction over a defendant "in any juridical district as long as the defendant

has minimum contacts with the United States." (Filing 1 at 5). Because Throgmartin is a

resident of Georgia, and thus has minimum contacts with the United States, Henderson

claims that jurisdiction is proper in Nebraska. (Id.)




                                              7
  8:20-cv-00004-RGK-SMB Doc # 12 Filed: 03/09/20 Page 8 of 17 - Page ID # 77



       Henderson's allegations ignore fundamental limitations on the application of

section 1965(b) in civil RICO actions. In particular, as nearly every federal appellate

court has held, RICO's nationwide service of process provision applies only where

"personal jurisdiction based on minimum contacts is established as to at least one

defendant." PT United Can Co. v. Crown Cork & Seal Co., 138 F.3d 65, 71 (2d Cir.

1998) (emphasis added). In other words, to effectuate nationwide service of process

under section 1965(b), the plaintiff must first show that at least one other RICO

defendant has minimum contacts with forum district. Id. This limitation is dispositive of

Henderson's Complaint because Throgmartin is the only named defendant in this case

and has no contacts or connections with the State of Nebraska, so Henderson cannot

rely on Ray's contacts with Nebraska as the basis for acquiring personal jurisdiction

over Throgmartin.

       Section 1965(b) is further limited by its own terms. The statute specifically

provides that nationwide service of process is appropriate only when the "ends of

justice" require it. 18 U.S.C. § 1965(b); see PT United Can Co., 138 F.3d at 70. This

requires a RICO plaintiff to show, among other possibilities, that there is no other district

in which a court will have personal jurisdiction over all the defendants who participated

in the conspiracy. E.g., Brown v. Kerkhoff, 504 F. Supp. 2d 464, 496 (S.D. Iowa 2007).

Henderson does not address this limitation at all, relying instead on conclusory

allegations of "fair play and justice." (Filing 1 at 5). These allegations are insufficient as

a matter of law. Moreover, where there is only one defendant (Throgmartin) named in

the action and it is undisputed he is subject to jurisdiction in his home-state of Georgia,

there obviously is another state where personal jurisdiction can be established against



                                              8
  8:20-cv-00004-RGK-SMB Doc # 12 Filed: 03/09/20 Page 9 of 17 - Page ID # 78



that defendant, so the "ends of justice" do not require the exercise of jurisdiction in

Nebraska. Henderson's Complaint should be dismissed for lack of personal jurisdiction.

          a. No Defendant has minimum contacts with Nebraska.

       As noted above, Henderson alleges that jurisdiction is proper in this District

because Throgmartin has minimum contacts with the United States. (Filing 1 at 5). This

allegation is legally deficient because it ignores well-established limitations on the

application of RICO's nationwide service of process provision. As nearly every federal

appellate circuit has held, to effectuate nationwide service of process (and thus confer

jurisdiction) on a foreign RICO defendant, the plaintiff must first demonstrate that at

least one other RICO defendant has minimum contacts with the forum:

  •    Second Circuit Court of Appeals: "[A] civil RICO action can only be brought in
       a district court where personal jurisdiction based on minimum contacts is
       established as to at least one defendant." PT United Can Co. v. Crown Cork &
       Seal Co., 138 F.3d 65, 71 (2d Cir. 1998).

  •    Third Circuit Court of Appeals: "The structure of § 1965 as well as the 'other
       parties' language of subsection (b) clearly require the presence of at least one
       defendant that meets the traditional contacts test." Laurel Gardens, LLC v.
       McKenna, 948 F.3d 105 (3d Cir. 2020).

  •    Tenth Circuit Court of Appeals: "When a civil RICO action is brought in a
       district court where personal jurisdiction can be established over at least one
       defendant, summonses can be served nationwide on other defendants if required
       by the ends of justice." Cory v. Aztec Steel Bldg., Inc., 468 F.3d 1226, 1231 (10th
       Cir. 2006).

   •   D.C. Court of Appeals: Adopting majority view that "minimum contacts [must be]
       established as to at least one defendant" because "Congress has a preference in
       § 1965 to avoid, where possible, hailing defendants into far flung fora." FC Inv.

                                            9
 8:20-cv-00004-RGK-SMB Doc # 12 Filed: 03/09/20 Page 10 of 17 - Page ID # 79



       Grp. LC v. IFX Mkts., Ltd., 381 U.S. App. D.C. 383, 396, 529 F.3d 1087, 1100
       (2008).

       In this case, Henderson cannot rely on § 1965(b) as the basis for jurisdiction in

Nebraska because Throgmartin, the only named defendant, has no contacts or

connections in this forum. Throgmartin is a resident of Georgia who (1) has no business

or personal relationships with any individuals or entities in Nebraska, (2) owns no

property or bank accounts in the State, (3) has never been to Nebraska, and (4) has

never knowingly communicated with any individuals employed by, or associated with,

Henderson Bank. (See Ex. A). This reality is further underscored by Henderson's own

Complaint. As alleged, Throgmartin is a resident of Georgia who worked for, or was

associated with, two Colorado-based entities. (Filing 1 at 4-5). Simply put, the

evidence and allegations are insufficient to confer personal jurisdiction over Throgmartin

under a traditional minimum contacts analysis, and therefore, Henderson cannot rely on

Section 1965(b) as the basis of jurisdiction in this case. Throgmartin's Motion to Dismiss

should be granted.

          b. The "ends of justice" requirement has not been satisfied.

       Even assuming Henderson could overcome the limitations set forth above, the

Court would still lack jurisdiction over Throgmartin under section 1965(b). To establish

nationwide service of process under RICO, the plaintiff must demonstrate (1) that at

least one defendant has minimum contacts with the forum, and (2) that the "ends of

justice" require it. 18 U.S.C. § 1965(b). While the "ends of justice" requirement is not

defined in the statute, some courts interpret it as requiring the plaintiff to show that there

is "no other district in which a court will have personal jurisdiction over all the alleged co-

conspirators." Butcher Union, 788 F.2d at 539. Other courts take a more flexible

                                              10
 8:20-cv-00004-RGK-SMB Doc # 12 Filed: 03/09/20 Page 11 of 17 - Page ID # 80



approach, holding that the absence of another district having personal jurisdiction over

all defendants is relevant to, but not dispositive of, the analysis. Cory, 468 F.3d at 1231.

       Regardless of the precise definition, Henderson's Complaint contains no

allegation at all regarding how, or why, the "ends of justice" require jurisdiction in

Nebraska. Instead, Henderson relies exclusively on conclusory buzzwords, alleging that

the exercise of personal jurisdiction over Throgmartin "comports with due process and

notions of fair play and substantial justice." (Filing 1 at 5). This boilerplate legal

conclusion is insufficient as a matter of law under Iqbal and Twombly, and Henderson's

Complaint should therefore be dismissed under Rule 12(b)(2). Fastpath, Inc. v. Arbela

Techs. Corp., 760 F.3d 816, 819 (8th Cir. 2014) (burden on plaintiff to establish

personal jurisdiction).

       In sum, Henderson has not satisfied its burden of establishing personal

jurisdiction over Throgmartin in Nebraska. Accordingly, Throgmartin's motion to dismiss

for lack of personal jurisdiction should be granted.

B.     Rule 12(b)(6): Henderson's Complaint is barred by 18 U.S.C. § 1964(c).

       In addition to the jurisdictional defects identified above, Henderson has also

failed to state a claim upon which relief may be granted. Each and every one of

Henderson's allegations of wrongdoing pertain to alleged violations of securities law.

This alone requires dismissal because Congress, in enacting 18 U.S.C. § 1964(c),

specifically eliminated securities fraud and "conduct that would have been actionable as

securities fraud" as a predicate offense in a civil RICO action. Bald Eagle Area Sch.

Dist. v. Keystone Fin., 189 F.3d 321, 327 (3d Cir. 1999). Accordingly, Henderson has




                                             11
 8:20-cv-00004-RGK-SMB Doc # 12 Filed: 03/09/20 Page 12 of 17 - Page ID # 81



not stated a viable claim under RICO, and its Complaint should be dismissed under

Rule 12(b)(6).

      Prior to 1995, a private plaintiff could assert a civil RICO claim for securities law

violations sounding in "garden variety" fraud. Id. In 1995, however, Congress enacted

the Private Securities Litigation Reform Act ("PSLRA"), which "amended RICO by

narrowing the kind of conduct that could qualify as a predicate act." Id. As amended,

Section 1964(c) reads as follows:

      Any person injured in his business or property by reason of a violation of
      section 1962 of this chapter may sue therefor in any appropriate United
      States district court and shall recover threefold the damages he sustains
      and the cost of the suit, including a reasonable attorney’s fee, except that
      no person may rely upon any conduct that would have been
      actionable as fraud in the purchase or sale of securities to establish a
      violation of section 1962.

18 U.S.C. § 1964(c) (emphasis added).
      Following the enactment of this amendment, conduct actionable as fraud in the

purchase or sale of securities is no longer a predicate act for private causes of action

under RICO. MLSMK Inv. Co. v. JP Morgan Chase & Co., 651 F.3d 268, 274 (2d Cir.

2011); Mathews v. Kidder, Peabody & Co., 161 F.3d 156, 159 (3d Cir. 1998). Thus,

when a RICO claim is premised on predicate acts of securities fraud, including mail or

wire fraud, the Complaint must be dismissed as a matter of law. Id. A plaintiff cannot

dodge this requirement by pleading "other offenses as predicate acts in a civil RICO

action if the claim is based on conduct that would have been actionable as securities

fraud." Dusek v. JPMorgan Chase & Co., 832 F.3d 1243, 1249 (11th Cir. 2016).




                                           12
 8:20-cv-00004-RGK-SMB Doc # 12 Filed: 03/09/20 Page 13 of 17 - Page ID # 82



       Henderson acknowledges this limitation in its Complaint, claiming that securities

fraud "does not form the basis of any predicate acts in this action." (Filing 1 at 2). In the

very same sentence, however, Henderson incorporates and attaches to its pleadings

an SEC Complaint filed against Throgmartin and others relating to the very conduct

alleged in this action. (Id. at n. 1). In other words, Henderson disclaims the securities-

related allegations for purposes of section 1964(c), and then embraces them for

purposes of stating a claim. Because this is precisely the conduct Congress sought to

avoid through the PSLRA, Henderson's Complaint should be dismissed as a matter of

law. See MLSMK Inv. Co. 651 F.3d at 274 (PSLRA "prevents litigants from using artful

pleading to boot strap securities fraud cases into RICO cases[.]").

       In sum, section 1964(c) prohibits "any conduct . . . actionable as fraud in the

purchase or sale of securities" from serving as a predicate act for private causes of

action under RICO. 18 U.S.C. § 1964(c) (emphasis added). This rule forecloses

Henderson's allegations because, regardless of how it is styled, the wrongdoing (1)

allegedly involved conduct actionable in fraud; and (2) was, as alleged, directly related

to the sale of securities. Henderson cannot turn securities fraud claim into a RICO

claim, and its attempt to do so here should be rejected. Throgmartin's motion to dismiss

should be granted.

C.     Rule 12(b)(3): Venue is improper in Nebraska.

       The Complaint should also be dismissed because Henderson has not, and

cannot, establish proper venue in this District. Cohen, 312 F.2d at 78 (burden on plaintiff

to establish proper venue). In its Complaint, Henderson alleges that venue is proper in

Nebraska because "Throgmartin is subject to personal jurisdiction . . . under 18 U.S.C. §


                                             13
 8:20-cv-00004-RGK-SMB Doc # 12 Filed: 03/09/20 Page 14 of 17 - Page ID # 83



1965(b)." (Filing 1 at 4--5). As discussed above, however, Section 1965(b) is

inapplicable because the sole named-defendant does not have minimum contacts in

this State. See Laurel Gardens, LLC v. McKenna, 948 F.3d 105 (3d Cir. 2020) (§ 1965

"clearly require[s] the presence of at least one defendant that meets the traditional

contacts test."). Accordingly, Henderson cannot rely on RICO's procedural provisions as

the basis for venue in Nebraska.

       Henderson's reliance on 28 U.S.C. § 1391 is also misplaced. Subsections (1)

and (3) of that statute are inapplicable in this case because Throgmartin does not reside

in Nebraska. (See Ex. A). Additionally, subsection (2) is unavailable because, as

alleged in Henderson's Complaint, "the events or omissions giving rise to the claim"

allegedly occurred in Georgia, not Nebraska. (See filing 1 at 5 ("Throgmartin, from his

residence in Georgia . . . conducted, participated in the conduct of and/or conspired to

participate in that scheme through numerous overt actions[.]")). Thus, because

Henderson has not established proper venue in this State, its Complaint should be

dismissed under FED. R. CIV. P. 12(B)(3).

D.     In the event Throgmartin's Motions to Dismiss are denied, this matter
       should be stayed pending the outcome of a parallel criminal investigation
       in Illinois.

       In the alternative, Throgmartin respectfully requests that the Court stay this

matter pending the outcome of a corollary criminal investigation in Illinois.

       A federal district court has the inherent power to stay the proceedings of an

action, so as to control its docket, to conserve judicial resources, "and to provide for the

just determination of cases which pend before it." Ruszczyk v. Noor, 349 F. Supp. 3d

754, 759 (D. Minn. 2018). This inherent power extends to a "stay of a civil trial until

                                             14
 8:20-cv-00004-RGK-SMB Doc # 12 Filed: 03/09/20 Page 15 of 17 - Page ID # 84



factually related criminal proceedings are concluded[.]" Koester v. Am. Republic Invs.,

11 F.3d 818, 823 (8th Cir. 1993). To warrant a stay, the defendant must demonstrate

that the corollary proceedings "are so interrelated that [the defendant] cannot protect

himself at the civil trial by selectively invoking his Fifth Amendment privilege, or that the

two trials will so overlap that effective defense of both is impossible." Id.

       As noted above, Throgmartin's Georgia-based counsel was informed in late 2019

of an ongoing criminal investigation spearheaded by the U.S. Department of Justice

regarding the subject matter alleged in Henderson's Complaint. Since receiving this

information, neither Throgmartin nor his counsel has been advised of any decisions

regarding criminal charges or Throgmartin's role, if any, in the broader investigation.

Without any information regarding possible criminal charges, Throgmartin cannot

possibly protect himself in this civil matter "by selectively invoking his Fifth Amendment

privilege[.]" Ruszczy, 349 F. Supp. 3d at 759. Instead, because of the ongoing criminal

investigation, Throgmartin is in the precarious position of either waiving his Fifth

Amendment rights and defending himself in this matter, or asserting the privilege and

facing likely defeat. "While such a choice may not be unconstitutional, this court may still

exercise its discretion to stay this case in the interest of justice." SEC v. Healthsouth

Corp., 261 F. Supp. 2d 1298, 1316 (N.D. Ala. 2003).

       At a minimum, Throgmartin requests a ninety-day stay from the date of this

Court's Order on the underlying motions to dismiss. This will provide Throgmartin

additional time to determine the extent, if any, of his involvement in the DOJ's ongoing

criminal investigation in Illinois. At the end of this 90-day period, the parties can confer

with the Court to determine whether additional time is warranted. This proposed



                                              15
 8:20-cv-00004-RGK-SMB Doc # 12 Filed: 03/09/20 Page 16 of 17 - Page ID # 85



schedule is appropriate in this case because it recognizes the importance of

Throgmartin's Fifth Amendment right against self-incrimination without imposing an

undue burden or prejudice on Henderson Bank. Because Throgmartin has no

information regarding the criminal investigation, and thus cannot adequately protect

himself in this case by selectively invoking his Fifth Amendment privilege, his Motion to

Stay the civil proceedings should be granted.

                                            V.
                                      CONCLUSION

       For the foregoing reasons, Throgmartin's motion to dismiss should be granted.

Dismissal is warranted because (1) this Court lacks personal jurisdiction over

Throgmartin; (2) Henderson has failed to state a claim upon which relief may be

granted; and (3) Henderson cannot establish proper venue in Nebraska. Alternatively, if

the underlying Motions are denied, the Court should stay this matter for at least 90 days

from the issuance of its Order to determine the extent, if any, of Throgmartin's role in the

ongoing criminal investigation so that Throgmartin can adequately protect his interests.

Throgmartin's Motions should be granted.

       Dated this 9th day of March, 2020.

                                          Respectfully submitted,

                                          RONALD THROGMARTIN, Defendant



                                     BY: /s/Patrick S. Cooper
                                         Patrick S. Cooper, #22399
                                         Daniel J. Gutman, #26039
                                         FRASER STRYKER PC LLO
                                         500 Energy Plaza
                                         409 South 17th Street
                                         Omaha, Nebraska 68102-2663

                                            16
 8:20-cv-00004-RGK-SMB Doc # 12 Filed: 03/09/20 Page 17 of 17 - Page ID # 86



                                       (402) 341-6000
                                       pcooper@fraserstryker.com
                                       dgutman@fraserstryker.com
                                       ATTORNEYS FOR DEFENDANT


                         CERTIFICATE OF COMPLIANCE

       I, Patrick S. Cooper, hereby certify that the foregoing complies with Nebraska
Local Rule 7.1(d)(1)(B). I certify this Memorandum contains 4,485 words, which
includes the Memorandum's case caption, signature block, and certificate of
compliance.

                                              /s/ Patrick S. Cooper




                                         17
